Case: 21-50290       Document: 00516008996            Page: 1      Date Filed: 09/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                           September 10, 2021
                                     No. 21-50290
                                                                               Lyle W. Cayce
                                   Summary Calendar                                 Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Miguel Issac Ramirez-Baeza,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 4:20-CR-470-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Miguel Ramirez-Baeza appeals his within-guidelines sentence of
   sixteen months’ imprisonment and three years of supervised release follow-
   ing his guilty-plea conviction of illegal reentry into the United States. He
   contends that the 8 U.S.C. § 1326(b) recidivism enhancement is unconstitu-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50290     Document: 00516008996           Page: 2   Date Filed: 09/10/2021




                                    No. 21-50290


   tional because it permits a sentence above the otherwise-applicable statutory
   maximum based on facts that are neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt.
          As Ramirez-Baeza concedes, this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d
   624, 625-26 (5th Cir. 2007). Thus, summary affirmance is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the government’s motion for summary affirmance is
   GRANTED, its alternative motion for an extension of time to file a brief is
   DENIED, and the judgment is AFFIRMED.




                                          2